Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

1. In response for reconsideration filed July 5, 2022, claims 1, 4-5, 14, 16 and 29-30 are amended. 

2.  Applicant's request for entry into AFCP 2.0 is acknowledged, however the amendment’s to the claims did not put the claims in condition for allowance.

3. Applicant amendments to claims 1, 16 and 29-30 changes the scope of the claims, by adding the following limitation, in lines 7-10,” receiving, based at least in part on the UE message, a configuration message from the network device configuring resources for the UE to use while operating in the first connected mode, wherein the configuration message is based at least in part on an association between the first connected mode and small data transmissions at the UE”, and in lines 11-13, “performing a grantless communication with the network device while operating in the first connected mode and using the configured resources, the grantless communication comprising the small data transmission”. The examiner completed the consideration and searching for the amended claims. The examiner contacted the applicant’s representative regarding amended claims and references: Deenoo et al. (US Pub. No.: 2019/174571) –  para. 0219, 0258, 0282, 0355 and 0370) and Adjakple et al (US Pub. No.:2017/0311278 – para. 0160-0161, 0169-0171, 0204). The examiner contacted the applicant representative Paul Schramm on 7/19/2022 and 7/25/2022, however was unable to discuss the above..


/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469